

102 HR 1162 RH: Water Recycling Investment and Improvement Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 551116th CONGRESS2d SessionH. R. 1162[Report No. 116–667]IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mrs. Napolitano (for herself, Ms. Johnson of Texas, Ms. Roybal-Allard, Mr. McNerney, Mr. Huffman, Mr. Rouda, Ms. Brownley of California, Mr. Lowenthal, Mr. Vela, Mrs. Torres of California, Mr. Carbajal, Ms. Hill of California, Ms. Titus, Mr. Cisneros, Mr. Harder of California, Ms. Eshoo, Ms. Sánchez, and Mr. Sires) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 18, 2020Additional sponsors: Ms. Haaland, Mr. DeSaulnier, Mr. Levin of California, Mr. Malinowski, Ms. Waters, Ms. Wild, Ms. Judy Chu of California, Mr. Sherman, Mrs. Davis of California, and Mr. CárdenasDecember 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on February 13, 2019A BILLTo establish a grant program for the funding of water recycling and reuse projects, and for other purposes.1.Short titleThis Act may be cited as the Water Recycling Investment and Improvement Act.2.Competitive grant program for the funding of water recycling and reuse projects(a)Competitive grant program for the funding of water recycling and reuse projectsSection 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended by striking paragraphs (2) and (3) and inserting the following:(2)PriorityWhen funding projects under paragraph (1), the Secretary shall give funding priority to projects that meet one or more of the following criteria:(A)Projects that are likely to provide a more reliable water supply for States and local governments.(B)Projects that are likely to increase the water management flexibility and reduce impacts on environmental resources from projects operated by Federal and State agencies.(C)Projects that are regional in nature.(D)Projects with multiple stakeholders.(E)Projects that provide multiple benefits, including water supply reliability, eco-system benefits, groundwater management and enhancements, and water quality improvements..(b)Authorization of appropriationsSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended—(1)by striking $50,000,000 and inserting $500,000,000 through fiscal year 2025; and(2)by striking if enacted appropriations legislation designates funding to them by name,.(c)DurationSection 4013 of the WIIN Act (43 U.S.C. 390b(2)) is amended—(1)in paragraph (1), by striking and;(2)in paragraph (2), by striking the period and inserting ; and; and(3)by adding at the end the following:(3)section 4009(c)..(d)Limitation on fundingSection 1631(d) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)) is amended by striking $20,000,000 (October 1996 prices) and inserting $30,000,000 (January 2019 prices). December 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed